UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4630


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PATRICK FALTE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cr-00049-JAG-1)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Carolyn V. Grady,
Assistant Federal Public Defenders, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant. Lauren Elizabeth Britsch, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Jessica D. Aber, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick Falte pled guilty, pursuant to a written plea agreement, to aggravated sexual

abuse of a minor, in violation of 21 U.S.C. § 2241(c) (2012). The district court imposed a

Guidelines sentence of life imprisonment. On appeal, Falte’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), questioning whether Falte

knowingly and voluntarily entered his guilty plea and whether the court imposed an

unreasonable sentence. The Government has moved to dismiss Falte’s appeal based upon

a waiver of appellate rights in his plea agreement.

       Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that the appeal waiver contained in Falte’s plea agreement is valid,

as he entered it knowingly and intelligently. See United States v. Manigan, 592 F.3d 621,

627 (4th Cir. 2010). Falte waived the right to appeal his conviction and sentence, including

any sentence within the statutory maximum of life imprisonment. Accordingly, we grant

the Government’s motion to dismiss in part and dismiss the appeal as to any issues within

the scope of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal that are outside the scope of the appeal waiver or

are not waivable by law. Accordingly, we dismiss the appeal in part and affirm the district

court’s judgment as to any issue not precluded by the appeal waiver. This court requires

that counsel inform Falte, in writing, of the right to petition the Supreme Court of the

United States for further review. If Falte requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

                                             2
leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Falte.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                               DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                          3